Order entered May 6, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01532-CR

                     FELIX HERNANDEZ CISNEROS, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F11-60536-U

                                        ORDER
      The State’s motion for extension of time to file brief is GRANTED.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE